IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ernest Bock & Sons, Inc.                   :
                                           :
                  v.                       :        No. 349 C.D. 2018
                                           :
City of Philadelphia                       :
                                           :
                  v.                       :
                                           :
Liberty Mutual Insurance Company,          :
and Fidelity and Deposit Company           :
of Maryland                                :
                                           :
Appeal of: Ernest Bock & Sons, Inc.,       :
Liberty Mutual Insurance Company           :
and Fidelity and Deposit Company           :
of Maryland                                :

Ernest Bock & Sons, Inc.                   :
                                           :
                  v.                       :        No. 350 C.D. 2018
                                           :
City of Philadelphia                       :
                                           :        CASES CONSOLIDATED
                  v.                       :
                                           :
Liberty Mutual Insurance Company           :
and Fidelity and Deposit Company           :
of Maryland                                :
                                           :
Appeal of: City of Philadelphia            :

PER CURIAM                              ORDER

             NOW, October 1, 2020, having considered Designated Appellants’

application for reargument, the application is denied.